       Case 4:20-cv-00343-DPM Document 16 Filed 05/15/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

ARTHUR CARSON                                                PLAINTIFF

v.                         No. 4:20-cv-343-DPM

WOLFE STREET
FOUNDATION, INC.;
VICKIE SIEBENMORGEN;
and JAMES BOWLING                                        DEFENDANTS

                                ORDER
     Carson sued his employer, Wolfe Street, in state court, making
various state and federal claims about an allegedly unsafe workplace
and race-based compensation discrimination. Wolfe Street removed
the case here. Carson filed a post-answer amended complaint, and the
next day moved for permission to do so. He also seeks remand and
various service-related sanctions against Wolfe Street.         Opposing
remand, Wolfe Street points out that the amended complaint still cites
both the Fair Labor Standards Act and the Occupational Safety and
Health Act. Doc. 4 at 2.
     Workplace safety is the core of this case. Though Carson cites
FLSA, his amended pleading makes no claim about earned-but-unpaid
compensation. Gone, too, are the allegations of race discrimination and
the citations to 42 U.S.C. §1983. OSHA does not provide a private right
of action. Chew v. American Greetings Corp., 754 F.3d 632, 637 (8th Cir.
      Case 4:20-cv-00343-DPM Document 16 Filed 05/15/20 Page 2 of 2




2014). Carson did not need the Court's permission to file a clarifying
amended complaint because he acted promptly after Wolfe Street
answered.   FED.   R. CIV. P. 15(a)(l)(B). His motion to amend, Doc. 6, is
denied without prejudice as moot. His amended complaint stands.
Carson's motions to strike and for sanctions, Doc. 8 & 14, are denied as
frivolous. No federal question remains in this case. And the Court
declines, in the circumstances, to exercise supplemental jurisdiction
over the state-law core dispute. 28 U.S.C. §1367(c)(3). The motion,
Doc. 7, is granted: the Court remands this case to the Circuit Court of
Pulaski County, Arkansas.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge




                                    -2-
